IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41491

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 646
                                                )
       Plaintiff-Respondent,                    )     Filed: August 4, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
SAMUEL MARTINEZ,                                )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Samuel Martinez pled guilty to aggravated battery, I.C. §§ 18-903(a) and 18-907(a)(b),
enhanced for use of a deadly weapon, I.C. § 19-2520, and unlawful possession of a firearm, I.C.
§ 18-3316. In exchange for his guilty pleas, additional charges, including an allegation that
Martinez was a persistent violator, were dismissed. The district court sentenced Martinez to a
unified term of thirty years, with a minimum period of confinement of ten years, for aggravated
battery with use of a deadly weapon and a consecutive indeterminate term of five years for
unlawful possession of a firearm. Martinez filed an I.C.R 35 motion, which the district court
denied. Martinez appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d

                                               1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Martinez’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Martinez’s
Rule 35 motion is affirmed.




                                              2